DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims  1-2, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Groves et al., US 20130110100, herein referred to as "Groves".
Regarding claim 1, Groves discloses a device for a radial spray catheter (Figure 1), comprising: a body having a longitudinal axis (Figure 1: elongate body 16), a proximal end (Figure 1: proximal portion 18), a distal end (Figure 1: distal portion 20), a mid-portion extending therebetween (Figure 1: elongate body 16), and an exterior radial surface (Figures 1 and 3: thermally-transmissive region 46); a central lumen (Figure 1: fluid delivery conduit 22) extending within the body along the longitudinal axis from the proximal end of the body into at least the mid-portion of the body ([0039]); one or more apertures distributed about the exterior radial surface of the body (Figure 1: aperture 42 and openings 44); and a flow distribution element (Figure 1: fluid supply 110) in fluid communication with the central lumen and the one or more apertures ([0039] and [0041] and [0060]).
Regarding claim 2, Groves discloses the device of claim 1, wherein the central lumen (Figure 1: fluid delivery conduit 22) extends through the distal end of the body ([0039]).
Regarding claim 4, Groves discloses the device of claim 1, wherein the proximal end of the body (Figure 1: proximal portion 18 of elongate body 16) is configured to be mated with a distal end of the catheter (Figure 1: handle 94 and [0055]).
Regarding claim 15, Groves discloses a device for a radial spray catheter (Figure 1), comprising an elongate member having a longitudinal axis (Figure 1: elongate body 16), an open proximal end (Figure 1: proximal portion 18 is open), a distal end (Figure 1: distal portion 20), and plurality of lumens extending therebetween (Figure 1: fluid delivery conduit 22 and exhaust body 24 and fluid dispersion channel 38 and fluid exhaust channel 40) in fluid communication with a flow distribution element (Figure 1: fluid supply 110 and [0039]-[0041] and [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Chou et al., US 20180207399, herein referred to as Chou.
Regarding claim 3, Groves discloses the device of claim 1, but does not explicitly discloses a device wherein the central lumen transitions from a smaller diameter to a larger diameter between the proximal end of the body and the mid-portion of the body.
However, Chou teaches a device (Figure 5A: catheter 200) wherein the central lumen (Figure 5A: lumen 223, includes trough 238) transitions from a smaller diameter to a larger diameter between the proximal end of the body and the mid-portion of the body (Figure 5A: transition section 226 is between the proximal end and the mid-portion of lumen 223 and [0131]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Groves with a central lumen than has a larger diameter at the distal end as taught by Chou so that the central lumen can more closely match the inner diameter of the delivery sheath ([0109]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Gobel, US 20080281317, herein referred to as “Gobel”.
Regarding claim 7, Groves discloses the1 device of claim 1, wherein the flow distribution element (Figure 1: fluid supply 110 and [0039]-[0041] and [0060]) comprises a plurality of lumens (Figure 1: exhaust body 24 and fluid dispersion channel 38 and fluid exhaust channel 40)  fluidly connecting the central lumen (Figure 1: fluid delivery conduit 22) with a plurality of the one or more apertures (Figure 1: aperture 42 and openings 44 and [0041]: “The distal insert 26 may further include or define a distal segment 36 on an opposite side of the collar 32, where the distal segment 26 defines a fluid dispersion channel 38 and a fluid exhaust channel 40 in fluid communication with the fluid delivery conduit 22 and exhaust lumen 24, respectively. For example, the fluid dispersion channel 38 may extend longitudinally through the distal segment 36 and open at an aperture 42 at a distal direction at a tip or distal-most face of the insert 26. The fluid exhaust channel 40 may include one or more openings 44 on an exterior surface and/or transverse to the fluid dispersion channel 38 located proximal to the aperture 42 and/or in proximity to the collar 32.”), and wherein each lumen extends distally within the body parallel to the longitudinal axis (Figure 1: fluid delivery conduit 22 and exhaust body 24 and fluid dispersion channel 38 and fluid exhaust channel 40). Groves does not explicitly disclose a device wherein each lumen transitions along a radial wall of the body that is perpendicular to the longitudinal axis to a corresponding aperture.
However, Gobel teaches a device (Figure 1) wherein each lumen transitions along a radial wall of the body (Figure 1: catheter body 90) that is perpendicular to the longitudinal axis to a corresponding aperture ([0027]: “The catheter may include one or lumens inside the catheter body 90 which may be connected to the one or more openings 100.” Since the apertures are perpendicular to the longitudinal axis, the lumens that connect to the apertures must transition along a radial wall of the body that is perpendicular to the longitudinal axis).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Groves so that each lumen transitions to a corresponding aperture as taught by Gobel as routine optimization. This element is not seen as critical because fluid exits the apertures or is drawn into the apertures regardless of whether the lumens that deliver the fluid or draw in the fluid specifically connect to the apertures or if they connect to lumens that connect to apertures (Groves [0039]-[0041]). See MPEP 2144.05 II. A. (In realer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794